WALKER, Circuit Judge.
This is an appeal from an order confirming a recommendation of the referee that the appellant bankrupt’s application for a discharge be denied. The referee’s recommendation was a result of a finding that the bankrupt obtained money upon a materially false statement in writing made by him to the appellee, a cred*178itor who appeared and filed specifications of objections to the discharge applied for.
The finding of the referee was supported by testimony of the bankrupt himself given at the first meeting of his creditors. The only basis for the contention that the finding was unsupported by evidence is the circumstance that testimony of the bankrupt on the hearing of the objections to his discharge was in conflict with his previously made admissions. The evidence was such'that it fully justified the finding of the referee, and the action of the court in confirming it and denying the application for discharge. The record does not show the commission of any error.
The order or judgment appealed from is affirmed.